DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Hanke on 10/01/2021.

The application has been amended as follows: 
Please amend claim 1 to read:
1.	A fracture mapping method that comprises:
collecting deformation measurements during a fluid injection phase of a hydraulic fracturing operation;
obtaining an initial fracture map having a location and geometry for one or more fractures activated during the fluid injection phase, the fracture map corresponding to a given time during the hydraulic fracturing operation;
deriving from the initial fracture map a time series of fracture maps for times preceding the given time;
 and
using the time series to control or modify the hydraulic fracturing operation or a subsequent hydraulic fracturing operation.
Please amend claim 11 to read:
11.	A fracture mapping system that comprises:
a data acquisition unit collecting measurements deformation measurements during a fluid injection phase of a hydraulic fracturing operation; and
a computer implementing a formation mapping method that includes:
obtaining an initial fracture map having a location and geometry for one or more fractures activated during the fluid injection phase, the fracture map corresponding to a given time during the hydraulic fracturing operation;
deriving from the initial fracture map a time series of fracture maps for times preceding the given time;
storing the time series on a nonvolatile information storage medium; and
using the time series to control or modify the hydraulic fracturing operation or a subsequent hydraulic fracturing operation.

Reasons for Allowance
Claims 1-20 are allowed.
The claimed limitations "deriving from the initial fracture map a time series of fracture maps for times preceding the given time" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Lehman (2007/0272407), teaches obtaining an initial fracture map having a location and geometry for one or more fractures activated during the fluid injection phase, the fracture map corresponding to a given time during the hydraulic fracturing operation; deriving from the initial fracture map a time series of fracture maps for times following the given time; and storing the time series on a nonvolatile information storage medium..  However it does not teach deriving from the initial fracture map a time series of fracture maps for times preceding the given time.  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645